DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation of the limitations reciting “configured”
The pending claims recite the language including the word “configured”: e.g., “is so configured” and “being so configured that”. Upon inspection of the Specification and Drawings, Examiner believes that these terms correspond to a narrow construction—along the lines of the phrase “configured to”—because the claim recites limitations including this “configured” language with regards to the control and arithmetic unit. In other words, the control and arithmetic unit appears to be “programmed to” carry out several of the process steps described on, e.g., page 4 of the claims—as opposed to merely “capable of” carrying out such steps. If Applicant disagrees with this interpretation then Applicant’s helpful guidance is respectfully requested.
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added) and are present in at least claim 1:
“fluid system”; 
“pump system”; 
“pressure measuring apparatus”; and 
“control and arithmetic unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Fluid system
The fluid system appears to be shown in Figure 1 of the instant application: via reference character B. Furthermore, the Specification describes the structural features of the fluid system in at least ¶¶ 40–42. In connection with these findings, the claim limitation “fluid system” is being interpreted as covering the disclosed “fluid system B” (and equivalents thereof).
Pump system
The pump system appears to be shown in Figure 1 of the instant application: via reference character 38. Furthermore, the Specification describes the structural features of the pump system in at least ¶ 47. In connection with these findings, the claim limitation “pump system” is being interpreted as covering the disclosed “pump system 38” (and equivalents thereof).
Pressure measuring apparatus
The pressure measuring apparatus appears to be shown in Figure 1 of the instant application: via reference character 34. Furthermore, the Specification describes the functional and structural features of the pressure measuring apparatus in at least ¶¶ 13 and 49: e.g., as having a first pressure sensor 34A and/or a second pressure sensor 34B. In connection with these findings, the claim limitation “pressure measuring apparatus” is being interpreted as covering these structures (and equivalents thereof).
Control and arithmetic unit
The control and arithmetic unit appears to be shown in Figure 1 of the instant application: via reference character 29. Furthermore, the Specification describes the structural features of the control and arithmetic unit in at least ¶ 46. In connection with these findings, the claim limitation “control and arithmetic unit” is being interpreted as covering the disclosed “control and arithmetic unit 29” (and equivalents thereof).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a machine (i.e., a device). The claim is directed to judicial exceptions in the form of an abstract ideas—in this case, one or more mathematical concepts/mental processes. In particular, the one or more mathematical concepts/mental processes include, inter alia: an increase in pressure p, measured by the pressure measuring apparatus, in a given time interval, is determined.
The claim recites additional elements—e.g., an extracorporeal blood circuit, a dialyser, a fluid system, a pump system, and a control and arithmetic unit. However, none of these additional elements apply, rely on, or use, the judicial exceptions in a manner that imposes a meaningful limit on said judicial exceptions. For instance, as the limitation “an increase in pressure p[] measured . . . in a given time interval, is determined” requires that the increase in pressure p over a time interval is determined. Put in mathematical terms, this limitation requires measurement of change in pressure over time—i.e., “dp/dt”. And while the claim requires that the increase in pressure is measured via the pressure measuring apparatus, the claim fails to tie any of the additional elements to the given time interval. Or, in other words, none of the additional elements are actually tied to the determination of dp/dt. That is, dp per se is tied to an additional element: the pressure measuring apparatus; however, the claim fails to tie dt to any of the additional elements (e.g., the control and arithmetic unit). Thus, as a whole, none of the additional elements appear to be tied, specifically, to the claimed time interval—as well as dp/dt. In view of these findings, the additional elements recited in the claim do not appear to integrate the judicial exceptions into a practical application. See MPEP §§ 2106.05(a)–2106.05(h).
Also, when considering claim 1, as a whole, the claim does not recite additional elements that amount to significantly more than the judicial exceptions per se. Moreover, as also conveyed above, the other additional elements also not tied to the judicial exceptions. As such, all of the additional elements recited do not amount to significantly more than the judicial exceptions. And in this vein, the judicial exceptions appear to be generally linked to the field of extracorporeal blood treatment devices. See MPEP § 2106.05(h). 
In view of these findings, it is respectfully submitted that claim 1 is patent ineligible.
Claims 2–8 are each directed to the machine of claim 1. Each of claims 2–8 are therefore directed to the judicial exceptions described above. These claims, respectively, recite additional elements. However, upon inspection of each claim, the additional elements therein do not appear to apply, rely on, or use, each of the judicial exceptions in a manner that imposes a meaningful limit on both judicial exceptions. As such, the additional elements recited in claims 2–8 do not appear to integrate the judicial exceptions into one or more practical applications. See MPEP §§ 2106.05(a)–2106.05(h). Moreover, it is respectfully submitted that when considering each dependent claim as a whole, none of these claims amount to significantly more than either of the judicial exceptions. Put another way, none of these dependent claims include additional elements that amount to significantly more than either of the judicial exceptions. Thus, when considering each dependent claim as a whole, the judicial exceptions still appear to be generally linked to the field of extracorporeal blood treatment devices. See MPEP § 2106.05(h). And in view of these findings, it is respectfully submitted that claims 2–8 are patent ineligible.
Response to Remarks2
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed April 4, 2013 (“Spec.”)
        2 Remarks filed September 5, 2022.